Citation Nr: 0813487	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
status post partial thyroidectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for Raynaud's 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from July 1949 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  Raynaud's syndrome is manifested by daily characteristic 
attacks.

2.  Hypothyroidism is manifested by fatigability and 
constipation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
Raynaud's syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7117 (2007).

2.  The criteria for a 30 percent rating for hypothyroidism 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 
7903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
December 2003, after the enactment of the VCAA.  

A letter dated in January 2004 advised the veteran that she 
should submit evidence demonstrating that her service-
connected disabilities had worsened.  She was told that such 
evidence could be from her physician or from other 
individuals who were able to describe from their knowledge 
and personal observations the manner in which the 
disabilities had become worse.  The evidence of record was 
noted, and the veteran was told how VA would assist her in 
obtaining further evidence.  She was also told what 
development actions had been taken by VA.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  

The Board has considered the adequacy of the VCAA notice in 
light of the recent Court decision in Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  The March 2006 notice advised 
the veteran that, in evaluating claims for increase, VA looks 
at the nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact on employment.  
The letter did not advise the veteran whether the Diagnostic 
Codes pertinent to the disability contain criteria necessary 
for entitlement to a higher rating that would not be 
satisfied by the veteran's demonstration that there was a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the veteran's 
employment and daily life.  However, the Board's review of 
the record demonstrates that the veteran had knowledge of 
what was necessary to substantiate her claim.  In this 
regard, the Board notes that in a January 2004 statement, the 
veteran discussed the symptoms of her hypothyroidism and 
Raynaud's syndrome.  A communication received in January 2007 
indicated that the veteran's thyroid condition restricted her 
daily activities.  A statement of the case dated in May 2005 
provided the criteria for rating the veteran's service-
connected disabilities, and was followed by a supplemental 
statement of the case in December 2006.  In essence, the 
record demonstrates that the veteran was made aware of the 
evidence necessary to substantiate her claims for increase.  
The Board therefore finds that the fundamental fairness of 
the adjudication process is not compromised in this case.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, there has been fundamental fairness.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Even if there is presumed 
prejudice, there has been fundamental fairness.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  Neither the veteran nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

	Hypothyroidism

The veteran's hypothyroidism is evaluated pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7903, which provides a 10 
percent rating for hypothyroidism manifested by fatigability, 
or continuous medication required for control of symptoms.   
A 30 percent rating is warranted for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  

On VA examination in January 2004, the examiner noted that 
the veteran underwent partial thyroidectomy in 1952 for 
uncontrolled hyperthyroidism.  She noted that the veteran was 
on hormone replacement therapy and that her weight was 
stable.  She denied any hyper- or hypothyroid symptoms.  The 
impression was status post partial thyroidectomy for 
hyperthyroidism, currently requiring Synthroid.  

Subsequently in January 2004, the veteran submitted a 
statement indicating that her medication had been increased.  
She noted that she had begun to have trouble with 
constipation, fatigue, and dry skin.

A May 2005 medication list indicates that the veteran was 
prescribed psyllium for regularity.

An additional VA examination was carried out in August 2007.  
The examiner noted that there was no report of fatigability, 
sleepiness, tremor, emotional instability, slowing of 
thought, poor memory, difficulty breathing and swallowing, or 
depression.  She noted that the condition did not affect the 
veteran's body weight.  She indicated that there was on 
gastrointestinal complication.  She also noted that there was 
no side effect from treatment.  The diagnosis was 
hypothyroidism.  

A VA outpatient treatment note dated in January 2008 
indicates that the veteran had persistent constipation, with 
infrequent stooling despite using medications.  A February 
2008 note also indicates that the veteran was suffering from 
constipation.  

Having carefully reviewed the record, the Board concludes 
that a 30 percent evaluation is warranted for hypothyroidism.  
Such an evaluation contemplates fatigability and 
constipation.  The record supports findings showing those 
symptoms.  Accordingly a 30 percent evaluation is for 
application.

However, an evaluation exceeding 30 percent is not warranted.  
In this regard the Board notes that an evaluation of 60 
percent requires findings of muscular weakness, mental 
disturbance, and weight gain.  The evidence demonstrates that 
the veteran's weight has actually remained constant or 
decreased during the pendency of this appeal.  Moreover, 
there is no indication of muscular weakness or mental 
disturbance associated with the veteran's hypothyroidism.  
Accordingly, the Board finds that a 30 percent evaluation, 
and no higher, is warranted for this disability.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert.

	Raynaud's Syndrome

Raynaud's phenomenon is characterized by vasospastic attacks 
that cause the blood vessels to constrict.  The condition 
mainly affects the fingers, toes, ears and nose, and is often 
triggered by exposure to cold or emotional stress.  Raynaud's 
phenomenon is rated pursuant to 38 C.F.R. § 4.104 diagnostic 
code 7117.  The veteran's Raynaud's syndrome is currently 
evaluated as 40 percent disabling.  Such an evaluation 
contemplates characteristic attacks occurring at least daily.  
A higher evaluation requires the presence of two or more 
digital ulcers and a history of characteristic attacks.  
Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and precipitated 
by exposure to cold or by emotional upsets. Id., The rating 
criteria also provide that the evaluation is for the disease 
as whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.

On VA examination in January 2004, the veteran reported that 
she was symptomatic when exposed to temperatures in the low 
70s.  She noted frequent changing color of her fingertips and 
denied involvement of her feet.  Examination of the veteran's 
hands revealed purplish discoloration of the fingertips with 
capillary refill of four to five seconds.  The veteran also 
had deformity of her hands consistent with rheumatoid 
arthritis.  The impression was Raynaud's phenomenon involving 
the hands.

A January 2005 VA outpatient record indicates the veteran's 
report of more trouble with Raynaud's phenomenon.  She 
indicated that she experienced spontaneous attacks while 
doing nothing and while the house was warm.  She reported 
that her spells lasted 30 to 40 minutes and that her fingers 
turned white, then red, then blue.  She stated that the 
attacks were painful.  

An additional VA examination was conducted in August 2007.  
The veteran reported erythromelalgia occurring as often as 
five times per day, each episode lasting for two hours.  She 
noted that the attacks occurred during the winter and spring 
and occasionally in the fall when the weather turned cold.  
The examiner indicated that there was no functional 
impairment resulting from the Raynaud's.  The diagnosis was 
Raynaud's phenomenon.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that an evaluation in excess of 40 
percent is not warranted.  In this regard, the Board notes 
that the current evaluation contemplates characteristic 
attacks occurring at least daily.  A higher evaluation 
requires the presence of digital ulcers.  The evidence 
demonstrates that the veteran does not have digital ulcers as 
the result of her Raynaud's syndrome.  Rather, repeated 
evaluation of her hands has not revealed ulceration.  As 
such, a higher evaluation is not for application.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to an evaluation of 30 for hypothyroidism, status 
post partial thyroidectomy, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased rating for Raynaud's syndrome is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


